 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.1 Filed 09/03/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT
                          SOUTHERN DIVISION


MARIA MARGARIS,
                                        USDC Case No: 2:21-CV-12068
     Plaintiff,                         Hon:

v.

WALMART STORES EAST, LP,
a foreign corporation,

     Defendant.

 Law Offices of Todd J. Stearn, P.C.   Plunkett Cooney
 Todd J. Stearn (P51496)               Richard Szymczak (P29230)
 Attorneys for Plaintiff               Attorney for Defendant
 29829 Greenfield Road, Suite 101      38505 Woodward Avenue, Suite 100
 Southfield, MI 48076                  Bloomfield Hills, MI 48304
 (248) 744-5000/(248) 744-5002 Fax     (810) 342-7007/(248) 901-4040 Fax
 todd@tjslawfirm.com                   rszymczak@plunkettcooney.com


                       NOTICE OF FILING REMOVAL

                  NOTICE OF REMOVAL TO FEDERAL COURT

                              VERIFICATION

                         CERTIFICATE OF SERVICE
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.2 Filed 09/03/21 Page 2 of 12




                                         Respectfully submitted,

                                         PLUNKETT COONEY

                                   By: /s/Richard G. Szymczak____________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Avenue
                                       Suite 100
                                       Bloomfield Hills, MI 48304
Dated: September 3, 2021               (810) 342-7007




                                     2
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.3 Filed 09/03/21 Page 3 of 12




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                               SOUTHERN DIVISION


MARIA MARGARIS,
                                                   USDC Case No: 2:21-CV-12068
       Plaintiff,                                  Hon:

v.

WALMART STORES EAST, LP,
a foreign corporation,

       Defendant.

 Law Offices of Todd J. Stearn, P.C.            Plunkett Cooney
 Todd J. Stearn (P51496)                        Richard Szymczak (P29230)
 Attorneys for Plaintiff                        Attorney for Defendant
 29829 Greenfield Road, Suite 101               38505 Woodward Avenue, Suite 100
 Southfield, MI 48076                           Bloomfield Hills, MI 48304
 (248) 744-5000/(248) 744-5002 Fax              (810) 342-7007/(248) 901-4040 Fax
 todd@tjslawfirm.com                            rszymczak@plunkettcooney.com


                             NOTICE OF FILING REMOVAL
______________________________________________________________________________________________

 TO:

 Todd J. Stearn, Esq.                                     Wayne County Circuit Court
 Law Offices of Todd J. Stearn, P.C.                      Clerk of the Court
 29829 Greenfield Road – Suite 101                        2 Woodward Avenue
 Southfield, MI 48076                                     Detroit, MI 48226

       PLEASE TAKE NOTICE that this Defendant WALMART STORES EAST, LP,

has this day filed a Notice of Removal, a copy of which is attached hereto, in the
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.4 Filed 09/03/21 Page 4 of 12




office of the Clerk of the United States District Court, Eastern District of

Michigan, Southern Division.


                                          PLUNKETT COONEY

                                    By: /s/Richard G. Szymczak________
                                        Richard G. Szymczak (P29230)
                                        Attorney for Defendant
                                        38505 Woodward Ave., Ste. 100
                                        Bloomfield Hills, MI 48304
                                        (810) 342-7007
Dated: September 3, 2021

                               PROOF OF SERVICE

              The undersigned certifies that on September 3,
              2021, a copy of the foregoing document was served
              upon the attorney(s) of record in this matter at their
              stated business address as disclosed by the records
              herein via:

                  Hand delivery                Overnight mail
                  U.S. Mail                    Facsimile
                  Email                        Electronic e-file

              I declare under the penalty of perjury that the
              foregoing statement is true to the best of my
              information, knowledge and belief.

                           /s/Della Dubovsky




                                      2
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.5 Filed 09/03/21 Page 5 of 12




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                               SOUTHERN DIVISION


MARIA MARGARIS,
                                                   USDC Case No: 2:21-CV-12068
       Plaintiff,                                  Hon:

v.

WALMART STORES EAST, LP,
a foreign corporation,

       Defendant.

 Law Offices of Todd J. Stearn, P.C.            Plunkett Cooney
 Todd J. Stearn (P51496)                        Richard Szymczak (P29230)
 Attorneys for Plaintiff                        Attorney for Defendant
 29829 Greenfield Road, Suite 101               38505 Woodward Avenue, Suite 100
 Southfield, MI 48076                           Bloomfield Hills, MI 48304
 (248) 744-5000/(248) 744-5002 Fax              (810) 342-7007/(248) 901-4040 Fax
 todd@tjslawfirm.com                            rszymczak@plunkettcooney.com


                     NOTICE OF REMOVAL TO FEDERAL COURT
______________________________________________________________________________________________

TO:    Clerk of the Court
       Todd J. Stearn, Esq.

       NOW COMES Defendant WALMART STORES EAST, LP, (“WM”)by and

through its attorneys of record, PLUNKETT COONEY, and pursuant to 28 U.S.C. §§

1332, 1441, and 1446, file this Notice of Removal based upon the following

reasons:
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.6 Filed 09/03/21 Page 6 of 12




      1.     On or about July 23, 2021, Plaintiff filed a civil action in the Wayne

County Circuit Court, State of Michigan, bearing Case No. 21-008937-NO, in which

Maria Margaris is the Plaintiff and WM is the Defendant. A copy of the Complaint

filed in the Wayne County Circuit Court is attached to this Notice of Removal as

Exhibit A.

      2.     This action, as alleged in the Complaint, is a suit brought by Plaintiff

against WM for negligence and premises liability.

      3.     This action is between citizens of different states. The Plaintiff is a

resident of the County of Wayne, State of Michigan (see Paragraph 1 of

Exhibit A). WM is a Delaware limited partnership whose members are WSE

Management, LLC and WSE Investment ,LLC, both of which are Delaware

limited liability companies based in Arkansas, also their domicile. The sole

member of both WSE Management, LLC and WSE Investment, LLC is Walmart

Stores East, LLC, which is an Arkansas limited liability company with its

domicile and principal place of business in Bentonville, Arkansas. The sole

member of Walmart Stores East, LLC is Walmart Inc., formerly Walmart

Stores, Inc., a Delaware corporation with its principal place of business and

domicile in Bentonville, Arkansas.




                                         2
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.7 Filed 09/03/21 Page 7 of 12




      4.     WM is not a corporation created or organized under the laws of the

State of Michigan and does not have its principal place of business in the State of

Michigan.

      5.     The action filed by Plaintiff against WM is one involving complete

diversity of citizenship under 28 U.S.C. § 1332 as a civil action between citizens of

the State of Michigan and the State of Arkansas.

      6.     WM asserts it is more likely than not that the amount in controversy

sought by Plaintiff exceeds the jurisdictional requirements of 28 U.S.C. § 1332(a)

because Plaintiff specifically alleges total damages “in excess of $25,000.00”.

      7.     Plaintiff’s Complaint sets forth allegations that she sustained injuries,

which injuries have caused Plaintiff pain, suffering, disability and mental anguish,

complete rotator cuff tear requiring surgery, ongoing shoulder pain and such other

injuries as are discovered throughout the course and scope of the case.

      8.     This Notice of Removal is timely filed within thirty (30) days after the

Complaint was filed and served upon WM, as the Complaint was served on August

6, 2021.

      9.     A written notice of the filing of this Notice of Removal has been given

to all parties as required by law, and a proof of service is attached hereto as Exhibit

B.



                                          3
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.8 Filed 09/03/21 Page 8 of 12




      10.    A written notice of this Removal has been filed with the Clerk of the

Court for the Wayne County Circuit Court, State of Michigan, as provided by law.

      11.    Based upon the foregoing, WM is entitled to removal of this action to

the United States District Court for the Eastern District of Michigan, under 28 U.S.C.

§ 1441, et seq.

      WHEREFORE, Defendant, WALMART STORES EAST, LP, respectfully

requests that it be allowed to effect removal of the within action from the 3rd Circuit

Court for the County of Wayne, State of Michigan, to the United States District Court

for the Eastern District of Michigan.

                                              Respectfully submitted,

                                              PLUNKETT COONEY

                                        By: /s/Richard G. Szymczak____________
                                            Richard G. Szymczak (P29230)
                                            Attorney for Defendant
                                            38505 Woodward Ave., Ste. 100
                                            Bloomfield Hills, MI 48304
Dated: September 3, 2021                    (810) 342-7007




                                          4
 Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.9 Filed 09/03/21 Page 9 of 12




                       UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT
                            SOUTHERN DIVISION


MARIA MARGARIS,
                                              USDC Case No: 2:21-CV-12068
      Plaintiff,                              Hon:

v.

WALMART STORES EAST, LP,
a foreign corporation,

      Defendant.

 Law Offices of Todd J. Stearn, P.C.       Plunkett Cooney
 Todd J. Stearn (P51496)                   Richard Szymczak (P29230)
 Attorneys for Plaintiff                   Attorney for Defendant
 29829 Greenfield Road, Suite 101          38505 Woodward Avenue, Suite 100
 Southfield, MI 48076                      Bloomfield Hills, MI 48304
 (248) 744-5000/(248) 744-5002 Fax         (810) 342-7007/(248) 901-4040 Fax
 todd@tjslawfirm.com                       rszymczak@plunkettcooney.com


                                  VERIFICATION



      RICHARD G SZYMCZAK, first being duly sworn, states that he is the attorney

for Defendant and that the foregoing Notice of Removal is true in substance and in

fact to the best of his knowledge, information, and belief.
Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.10 Filed 09/03/21 Page 10 of 12




                                         Respectfully submitted,

                                         PLUNKETT COONEY


                                   By: /s/Richard G. Szymczak____________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Ave., Ste. 100
                                       Bloomfield Hills, MI 48304
Dated: September 3, 2021                (810) 342-7007




                                     2
Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.11 Filed 09/03/21 Page 11 of 12




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                               SOUTHERN DIVISION


MARIA MARGARIS,
                                                   USDC Case No: 2:21-CV-12068
       Plaintiff,                                  Hon:

v.

WALMART STORES EAST, LP,
a foreign corporation,

       Defendant.

 Law Offices of Todd J. Stearn, P.C.            Plunkett Cooney
 Todd J. Stearn (P51496)                        Richard Szymczak (P29230)
 Attorneys for Plaintiff                        Attorney for Defendant
 29829 Greenfield Road, Suite 101               38505 Woodward Avenue, Suite 100
 Southfield, MI 48076                           Bloomfield Hills, MI 48304
 (248) 744-5000/(248) 744-5002 Fax              (810) 342-7007/(248) 901-4040 Fax
 todd@tjslawfirm.com                            rszymczak@plunkettcooney.com


                               CERTIFICATE OF SERVICE
______________________________________________________________________________________________

       I hereby certify that on September 3, 2021, I electronically filed

Defendant’s Notice of Filing Removal, Notice of Removal to Federal Court,

Verification, and Certificate of Service with the Clerk of the Court using the

ECF system, or in the alternative, I have mailed by United States Postal Service

to any parties that are not ECF participants.
Case 2:21-cv-12068-SDD-KGA ECF No. 1, PageID.12 Filed 09/03/21 Page 12 of 12




                                         Respectfully submitted,

                                         PLUNKETT COONEY


                                   By:/s/Richard G. Szymczak________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Ave., Ste. 100
                                       Bloomfield Hills, MI 48304
                                       (810) 342-7007


Open.13046.14042.27110986-1




                                     4
